[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Stamford-Norwalk. Docket No. JDSN 2745.
  Allen L. Williams, Esq.,     Defense Counsel, for Petitioner Philip D'Eramo, Esq.,        Assistant State's Attorney, for the State.
BY THE DIVISION
Petitioner was convicted, after trial by jury, of Possession of Narcotics with Intent to Sell in violation of Conn. Gen. Stat.21a-277 (a) and a sentence of fifteen years execution suspended after eight years with three years probation was imposed.
The arrest and conviction resulted from police surveillance in which petitioner was observed to take a brown paper bag from his van and hand it to one Carlton Holmes. The brown paper bag was found to contain packets of cocaine with a total weight of 23.66 grams. CT Page 2661
Petitioner's attorney requested that the sentence imposed be reduced by one half. He stated that petitioner has a young family dependent on him for support. It was also stressed that petitioner operated a construction company prior to his incarceration and that the company did substantial good in the community by employing many people who were considered unemployable because of their criminal records. The attorney stated that petitioner was a hard working responsible person who was innocent of the crime for which he was convicted.
The petitioner himself affirmed his innocence and a desire to return to the support of his family.
It is not the function of this division to reexamine the issue of guilt which was established at the time of trial. This was petitioner's second conviction for a crime involving possession of narcotics with intent to sell and this offense was committed while he was on supervised home release. The sentencing judge considered all of the factors mentioned by petitioner and his attorney and imposed the sentence which he considered appropriate.
Considering petitioner's record and the need to protect society by deterring others from engaging in the sale of narcotics for profit it cannot be found that the sentence imposed was excessive or inappropriate.
Sentence affirmed.
PURTILL, JUDGE KLACZAK, JUDGE BARRY, JUDGE
Purtill, J., Klaczak, J., and Barry, J., participated in this decision.